

 
GUARANTY OF PAYMENT


This Guaranty (this "Guaranty") is made as of February 9, 2007 by American Real
Estate Partners, L.P., a Delaware limited partnership (the "Guarantor"), in
favor of Lear Corporation, a Delaware corporation (the "Company"). Unless
otherwise defined herein, all capitalized terms used herein shall have the
meaning ascribed to them in the Agreement (as defined below).


WHEREAS, as an inducement to the Company's willingness to enter into the
Agreement and Plan of Merger (the "Agreement"), dated February 9, 2007, by and
among AREP Car Holdings Corp., a Delaware corporation ("Parent"), AREP Car
Acquisition Corp., a Delaware corporation and a wholly-owned subsidiary of
Parent ("Merger Sub"), and Company, Guarantor has agreed to guarantee the
performance of Parent and Merger Sub, respectively, of their Obligations (as
defined below) under the Agreement.


NOW, THEREFORE, the Guarantor hereby agrees with the Company as follows:


Section 1. Guaranty of Obligations. The Guarantor hereby irrevocably and
unconditionally guarantees to Company the payment by Parent and Merger Sub of
their obligations, if any, to the Company pursuant to Section 7.4(f) of the
Agreement (the "Obligations"). This Guaranty is an absolute, unconditional and
continuing guarantee of the payment, and not a guarantee of collection.


Section 2. Representations and Warranties. The Guarantor represents and warrants
that:


(a)  Organization and Good Standing. The Guarantor is a limited partnership duly
organized and validly existing in good standing under the laws of the State of
Delaware and has full power and authority to own its properties and to conduct
its business as such properties are presently owned and such business is
presently conducted.


(b)  Due Qualification. The Guarantor is duly qualified to do business and is in
good standing as a foreign corporation, and has obtained all necessary licenses
and approvals, in all jurisdictions in which the ownership or lease of property
or the conduct of its business requires such qualification, licenses or
approvals, except where the failure to so qualify to obtain such licenses and
approvals or to preserve and maintain such qualification, licenses or approvals
could not reasonably be expected to give rise to a material adverse effect with
respect to the Guarantor.


(c)  Power and Authority; Due Authorization. The Guarantor has all necessary
limited partnership power and authority to execute and deliver this Guaranty and
to perform all its obligations hereunder. The execution, delivery and
performance of this Guaranty has been duly authorized by all necessary limited
partnership action.


(d)  Binding Obligations. This Guaranty constitutes the legal, valid and binding
obligation of the Guarantor, enforceable against the Guarantor in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors rights generally and by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.
 
 
 

--------------------------------------------------------------------------------

 
(e)  No Conflict or Violation. The execution, delivery and performance of this
Guaranty, and the fulfillment of the terms hereof, will not (i) conflict with,
violate, result in any breach of any of the terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under,
(A) the certificate of limited partnership or Agreement of Limited Partnership,
as amended, of the Guarantor or (B) any indenture, loan agreement, mortgage,
deed of trust, or other material agreement or instrument to which the Guarantor
is a party or by which it or any of its properties is bound or (ii) conflict
with or violate any federal, state, local or foreign law or any decision,
decree, order, rule or regulation applicable to the Guarantor or any of its
properties of any court or of any federal, state, local or foreign regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Guarantor or any of its properties, except such conflict
or violation described in clause (i)(B) and clause (ii), individually or in the
aggregate, could not reasonably be expected to have a material adverse effect on
the ability of the Guarantor to perform its obligations under this Guaranty or
the validity or enforceability of this Guaranty.
 
Section 3. Guarantor's Acknowledgment. The Guarantor hereby acknowledges that
the Company entered into the transactions contemplated by the Agreement in
reliance upon the execution of this Guaranty.


Section 4. Termination of Guaranty. The Guarantor's obligations hereunder shall
continue in full force and effect until the closing of the transactions
contemplated by the Agreement or the termination thereof as provided therein
(except that Section 1 hereof shall survive such termination).


Section 5. Successors and Assigns. This Guaranty shall be binding upon the
Guarantor and its successors and assigns, and shall inure to the benefit of and
be enforceable by the Company and its respective successors, transferees and
assigns. The Guarantor may not assign or transfer any of its obligations
hereunder without the prior written consent of the Company.


Section 6. Amendments and Waivers. No amendment or waiver of any provision of
this Guaranty nor consent to any departure by the Guarantor therefrom shall be
effective unless the same shall be in writing and signed by the Company. No
failure on the part of the Company to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.


Section 7 Notices. All notices and other communications called for hereunder
shall be made in writing and, unless otherwise specifically provided herein,
shall be deemed to have been duly made or given when delivered by hand or mailed
first class, postage prepaid, or, in the case of telecopied or telexed notice,
when transmitted, answer back received, addressed as follows: (i) if to the
Guarantor, White Plains Plaza, 445 Hamilton Avenue - Suite 1210, White Plains,
NY 10601, Attention: Felicia Buebel, Esq., Facsimile: (914) 614-7001 and (ii) if
to Company, at its address for notices set forth in the Agreement.
 
Section 8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (without giving effect to
choice of law principles thereof that would result in the application of the
laws of another jurisdiction).
 
Section 9. Submission to Jurisdiction. Each of the parties hereto (a) consents
to submit itself to the personal jurisdiction of any Delaware chancery or
federal court located in the City of Wilmington in the event any dispute arises
out of this Agreement or any transaction contemplated by this Guaranty, (b)
agrees that it will not attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from any such court, (c) agrees that it will
not bring any action relating to this Guaranty or any transaction contemplated
by this Guaranty in any court other than any such court and (d) waives any right
to trial by jury with respect to any action related to or arising out of this
Guaranty or any transaction contemplated by this Guaranty. Each of the parties
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Guaranty or the transactions
contemplated hereby in Delaware chancery or federal courts located in the City
of Wilmington, and hereby further irrevocably and unconditionally waives and
agree not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.
 
 
 

--------------------------------------------------------------------------------

 
Section 10. WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR
RELATING TO THIS GUARANTY, OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), ACTIONS OF EITHER OF THE PARTIES HERETO OR ANY
OTHER RELATIONSHIP EXISTING IN CONNECTION WITH THIS GUARANTY, AND AGREES THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.


Section 11. Counterparts. This Guaranty may be executed in counterparts, each of
which shall be deemed to be an original, but all of which, taken together, shall
constitute one and the same agreement.


Section 12. Miscellaneous. This Guaranty constitutes the entire agreement of the
Guarantor with respect to the matters set forth herein. No failure on the part
of the Company to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right. The rights and remedies herein provided are
cumulative and not exclusive of any remedies provided by law or any other
agreement. The provisions of this Guaranty are severable, and in any action or
proceeding involving any state corporate law, or any state or federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of the Guarantor hereunder would
otherwise be held or determined to be avoidable, invalid or unenforceable on
account of the amount of the guaranty, the amount of such liability shall,
without any further action by the Guarantor be automatically limited and reduced
to the highest amount that is valid and enforceable as determined in such action
or proceeding. The invalidity or unenforceability of any one or more sections of
this Guaranty shall not affect the validity or enforceability of its remaining
provisions. Captions are for ease of reference only and shall not affect the
meaning of the relevant provisions.
 
[Remainder of page intentionally left blank.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.
 


AMERICAN REAL ESTATE PARTNERS, L.P.
By: American Property Investors, Inc., its general partner




By:/s/ Hillel Moerman                                   
Name: Hillel Moerman
Title: Chief Financial Officer




LEAR CORPORATION




By:/s/ Robert E. Rossiter                             
Name: Robert E. Rossiter
Title:  Chairman and Chief Executive Officer
 


 


 
[Signature Page to Guaranty]
 
 
 

--------------------------------------------------------------------------------

 